Exhibit 99.1 THIS AMENDMENT dated January 26, 2010 (this “Amendment”) amends the AGREEMENT ANDPLAN OF MERGER dated October 12, 2009 (the “Agreement”) by and between Skywide Capital Management Limited, a company incorporated with limited liability under the laws of the British Virgin Islands (the “Buyer”) and Sinoenergy Corporation, a corporation organized under the laws of the state of Nevada (the “Company”). WHEREAS, Buyer and the Company desire to amend the Agreement in the manner provided herein; NOW, THEREFORE, in consideration of the premises and the mutual terms hereinbelow set forth, the parties agree, as follows: 1.Extension of the Agreement.Buyer and the Company hereby agree that the Outside Date as such term is defined in the Agreement, is hereby extended to and including March 15, 2010. 2.Modification of Section 9.1(b) of the Agreement.Subsection (b) of Section 9.1 of the Agreement is hereby deemed to have been modified for all purposes to read, as follows: “(b)by either the Buyer or the Company if the Merger shall not have been consummated by January 31, 2010 (the “Outside Date”), provided that the
